

FORM OF SHAREHOLDER EQUITY ALIGNMENT RESTRICTED STOCK UNIT AGREEMENT FOR THE
CARNIVAL CORPORATION 2011 STOCK PLAN


THIS SHAREHOLDER EQUITY ALIGNMENT RESTRICTED STOCK UNIT AGREEMENT (this
“Agreement”), shall apply to any grant of Shareholder Equity Alignment
Restricted Stock Units made to executives of Carnival Corporation, a corporation
organized under the laws of the Republic of Panama, (the “Company”) or
executives of an Affiliate, on [DATE] under the Carnival Corporation 2011 Stock
Plan (the “Plan”).
WHEREAS, the Company has adopted the Plan, pursuant to which restricted stock
units may be granted in respect of Shares; and
WHEREAS, the Company desires to grant to Participant restricted stock units
pursuant to the terms of this Agreement and the Plan; and
WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Committee”) has determined that it is in the best interests of the Company
and its shareholders to grant the shareholder equity alignment restricted stock
units provided for herein to the Participant subject to the terms set forth
herein.
NOW, THEREFORE, for and in consideration of the premises and the covenants of
the parties contained in this Agreement, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto,
for themselves, their successors and assigns, hereby agree as follows:
1.    Grant of Restricted Stock Units.
(a)    Grant. The Company hereby grants to select executives (each a
“Participant”) as of [DATE] (the “Date of Grant”) a target number of shareholder
equity alignment restricted stock units (the “SEA RSUs”) as listed in the
Participant’s EquatePlus portfolio (the “Target Amount”), on the terms and
conditions set forth in this Agreement and the Plan. Each SEA RSU represents the
right to receive payment in respect of one Share as of the Settlement Date (as
defined below), to the extent the Participant earns and is vested in such SEA
RSUs as of such Settlement Date, subject to the terms of this Agreement and the
Plan. The SEA RSUs are subject to the restrictions described herein, including
forfeiture under the circumstances described in Section 3 hereof (the
“Restrictions”). The Restrictions shall lapse and the SEA RSUs shall vest and
become nonforfeitable in accordance with Section 2 and Section 3 hereof.
(b)    Incorporation by Reference, Etc. The provisions of the Plan are hereby
incorporated herein by reference. Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan and any interpretations, amendments, rules and regulations promulgated
by the Committee from time to time pursuant to the Plan. Any capitalized terms
not otherwise defined in this Agreement shall have the definitions set forth in
the Plan. The Committee shall have final authority to interpret and construe the
Plan and this Agreement and to make any and all determinations under them, and
its decision shall be binding and conclusive upon the Participant and his legal
representative in respect of any questions arising under the Plan or this
Agreement. In the event there is any inconsistency between the provisions of the
Plan and this Agreement, the provisions of the Plan shall govern.


1



--------------------------------------------------------------------------------




(c)    Acceptance of Agreement. Unless the Participant notifies the Company's
Global Human Resources Department in writing to ownership@carnival.com within 10
days after delivery of this Agreement that the Participant does not wish to
accept this Agreement, the Participant will be deemed to have accepted this
Agreement and will be bound by the terms of this Agreement and the Plan.
2.    Terms and Conditions of Vesting and Settlement.
(a)    Performance and Service Conditions to Vesting. A specified percentage of
the SEA RSUs shall vest if both (A) the Participant remains in continuous
employment or continuous service with the Company or an Affiliate through the
Settlement Date (defined in Section 2(b) below), except as provided in Section
3(b), and (B) the Company achieves the Performance Goals set forth on Exhibit A
at a level equal to or above the threshold level of absolute performance, also
set forth on Exhibit A (the “Performance Threshold”). Unless provided otherwise
by the Committee, the Participant shall be deemed to not be in continuous
employment or continuous service if the Participant's status changes from
employee to non‑employee, or vice-versa. The actual number of SEA RSUs that may
vest ranges from zero to six (6) times the Target Amount, based on the extent to
which the Performance Goals are achieved, in accordance with the methodology set
forth on Exhibit A, or if less, the Maximum Grant Amount set forth on Exhibit A.
Except as otherwise provided in Section 3(b), in no event shall any SEA RSUs
vest unless and until (i) at least the Performance Threshold is achieved, (ii)
the Committee certifies that the Performance Threshold has been met and
determines the level of attainment of the Performance Goals (the
“Certification”), and (iii) the Participant has remained in the continuous
employment or continuous service of the Company or an Affiliate through the
Settlement Date. If the foregoing vesting requirements are not met, no SEA RSUs
shall vest and this grant of SEA RSUs shall be cancelled in its entirety.
(b)    Settlement. The obligation to make payments and distributions with
respect to SEA RSUs shall be satisfied through the issuance of one Share for
each vested SEA, less applicable withholding taxes (the “settlement”), and the
settlement of the SEA RSUs may be subject to such conditions, restrictions and
contingencies as the Committee shall determine. Except as otherwise provided in
Section 3(b), Earned SEA RSUs (as defined in Exhibit A) shall vest and be
settled as soon as practicable after the end of the Performance Cycle (as
defined in Exhibit A) and Certification (the “Settlement Date”), but in no event
later than March 15 of the year following the calendar year in which
Certification occurs.
3.    Termination of Employment or Service with the Company.
(a)    Termination by the Company for Cause. If the Participant's employment or
service with the Company or an Affiliate terminates for Cause, then all
outstanding SEA RSUs shall immediately terminate on the date of termination of
employment or service.
(b)    Death or Disability or Termination by the Company Without Cause. If the
Participant's employment or service with the Company or an Affiliate terminates
due to the Participant's death or if the Participant's employment or service is
terminated by the Company or an Affiliate without Cause or due to the
Participant's Disability, then the Participant shall be deemed to have vested on
the date of termination in a number of SEA RSUs equal to the product of (i) the
Target Amount of SEA RSUs multiplied by (ii) a fraction, the numerator of which
is the number of days elapsed during the period commencing on the Date of Grant
through and


2



--------------------------------------------------------------------------------




including the date of termination, and the denominator of which is 1,096,
rounded down to the nearest whole SEA, and the remaining unvested portion of the
SEA RSUs shall terminate on the date of termination of employment or service.
The vested SEA RSUs shall be settled as soon as practicable after the date of
the Participant's termination of employment or service, but in no event later
than March 15 of the year following the calendar year in which the Participant's
termination date occurs.
(c)    Other Termination. If the Participant's employment or service with the
Company or an Affiliate terminates for any reason other than as otherwise
described in the foregoing provisions of this Section 3 (whether due to
voluntary termination, Retirement, or otherwise) then all outstanding SEA RSUs
shall immediately terminate on the date of termination of employment or service.
4.    Dividends and Voting Rights. The Participant shall not be deemed for any
purpose to be the owner of any Shares subject to the SEA RSUs and shall not have
any rights of a shareholder with respect to the SEA RSUs, including, but not
limited to, voting or dividend rights, until delivery of the applicable Shares
underlying the SEA RSUs on the Settlement Date. The Company shall not be
required to set aside any fund for the payment of the SEA RSUs. Further, the SEA
RSUs subject to this grant shall not be credited with Dividend Equivalents.
5.    Released SEA RSUs. Following the Participant's termination of employment
or service with the Company or an Affiliate for any reason, the Participant (or
the Participant's beneficiary, if applicable) must provide for all Shares
underlying released SEA RSUs (including those issued under this Agreement as
well as Shares underlying released SEA RSUs issued under any other similar
agreement, whether on account of termination or previously released in
connection with the vesting terms of such similar agreement) to be liquidated or
transferred to a third party broker no later than six months following the later
of (i) the Participant's date of termination or (ii) the latest Settlement Date
or other applicable vesting or settlement date (whether under this Agreement or
a similar agreement) occurring following the Participant's termination. If the
Participant (or the Participant's beneficiary, as applicable) fails to liquidate
or transfer the Shares prior to the end of the applicable six month period, the
Company is hereby authorized and directed by the Participant either, in the
Company's discretion: (i) to sell any such remaining Shares on the Participant's
(or the Participant's beneficiary's) behalf on the first trading date following
the end of such period on which the Company is not prohibited from selling such
Shares; or (ii) to transfer such Shares to the Company's stock transfer agent
for registration in the Participant's (or the Participant's beneficiary's) name.
The Company will not be responsible for any gain or loss or taxes incurred with
respect to the Shares underlying the released SEA RSUs in connection with such
liquidation or transfer.
6.    Miscellaneous.
(a)Compliance with Legal Requirements. The granting and settlement of the SEA
RSUs, and any other obligations of the Company under this Agreement, shall be
subject to all applicable federal, state, local and foreign laws, rules and
regulations and to such approvals by any regulatory or governmental agency as
may be required. If the settlement of the SEA RSUs would be prohibited by law,
the settlement shall be delayed until the earliest date on which the settlement
would not be so prohibited.


3



--------------------------------------------------------------------------------




(b)Transferability. Unless otherwise provided by the Committee in writing, the
SEA RSUs shall not be assigned, alienated, pledged, attached, sold or otherwise
transferred or encumbered by the Participant other than by will or the laws of
descent and distribution and any such purported assignment, alienation, pledge,
attachment, sale, transfer or encumbrance shall be void and unenforceable
against the Company; provided, that, the designation of a beneficiary shall not
constitute an assignment, alienation, pledge, attachment, sale, transfer or
encumbrance.
(c)Tax Withholding. The Participant acknowledges that, regardless of any action
taken by the Company or, if different, the Participant's employer (the
“Employer”), the ultimate liability for all income tax, social insurance,
payroll tax, fringe benefits tax, payment on account or other tax-related items
related to the Participant's participation in the Plan and legally applicable to
the Participant (Tax-Related Items), is and remains the Participant's
responsibility and may exceed the amount actually withheld by the Company or the
Employer. The Participant further acknowledges that the Company and/or the
Employer (1) make no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of the SEA RSUs, including,
but not limited to, the grant, vesting or settlement of the SEA RSUs, the
subsequent sale of Shares acquired pursuant to such settlement and the receipt
of any dividends; and (2) do not commit to and are under no obligation to
structure the terms of the grant or any aspect of the SEA RSUs to reduce or
eliminate the Participant's liability for Tax-Related Items or achieve any
particular tax result. Further, if the Participant is subject to Tax-Related
Items in more than one jurisdiction, the Participant acknowledges that the
Company and/or the Employer (or former employer, as applicable) may be required
to withhold or account for Tax-Related Items in more than one jurisdiction.
Prior to any relevant taxable or tax withholding event, as applicable, the
Participant agrees to make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items. In this regard, the
Participant authorizes the Company or its agent to satisfy any applicable
withholding obligations with regard to all Tax-Related Items by one or a
combination of the following: (i) withholding from the Participant's wages or
other cash compensation paid to the Participant by the Company and/or the
Employer; or (ii) withholding from proceeds of the sale of Shares acquired upon
settlement of the SEA RSUs either through a voluntary sale or through a
mandatory sale arranged by the Company (on the Participant's behalf pursuant to
this authorization without further consent); or (iii) withholding in Shares to
be issued upon settlement of the SEA RSUs.
Notwithstanding the foregoing, if the Participant is an officer subject to
Section 16 of the Exchange Act, the Company will withhold in Shares only upon
advance approval by the Committee or the Board.
Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding rates
or other applicable withholding rates, including maximum applicable rates, in
which case the Participant may receive a refund of any over-withheld amount in
cash and will have no entitlement to the Share equivalent. If the obligation for
Tax-Related Items is satisfied by withholding in Shares, for tax purposes, the
Participant is deemed to have been issued the full number of Shares subject to
the vested Grant, notwithstanding that a number of the Shares are held back
solely for the purpose of paying the Tax-Related Items.


4



--------------------------------------------------------------------------------




Finally, the Participant agrees to pay to the Company or the Employer any amount
of Tax-Related Items that the Company or the Employer may be required to
withhold or account for as a result of the Participant's participation in the
Plan that cannot be satisfied by the means previously described. The Company may
refuse to issue or deliver the Shares or the proceeds of the sale of Shares, if
the Participant fails to comply with the Participant's obligations in connection
with the Tax-Related Items.
(d)Nature of Grant. In accepting the grant, the Participant acknowledges,
understands and agrees that:
(i)    the Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company at any time, to the extent permitted by the Plan;
(ii)    the grant of the SEA RSUs is exceptional, voluntary and occasional and
does not create any contractual or other right to receive future grants of SEA
RSUs, or benefits in lieu of SEA RSUs, even if SEA RSUs have been granted in the
past;
(iii)    all decisions with respect to future awards or other grants, if any,
will be at the sole discretion of the Company;
(iv)    the Participant is voluntarily participating in the Plan;
(v)    the SEA RSUs and the Shares subject to the SEA RSUs, and the income from
and value of same, are not intended to replace any pension rights or
compensation;
(vi)    the SEA RSUs and the Shares subject to the SEA RSUs, and the income from
and value of same, are not part of normal or expected compensation for purposes
of, including, without limitation, calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments;
(vii)    the future value of the underlying Shares is unknown, indeterminable
and cannot be predicted with certainty;
(viii)    no claim or entitlement to compensation or damages shall arise from
forfeiture of the SEA RSUs resulting from the termination of the Participant's
employment or other service relationship (for any reason whatsoever, whether or
not later found to be invalid or in breach of employment laws in the
jurisdiction where the Participant is employed or the terms of the Participant's
employment agreement, if any);
(ix)    unless otherwise agreed with the Company, the SEA RSUs and the Shares,
and the income from and value of same, are not granted as consideration for, or
in connection with, the service the Participant may provide as a director of the
Company or any member of the Combined Group and its Affiliates;
(x)    unless otherwise provided in the Plan or by the Company in its
discretion, the SEA RSUs and the benefits evidenced by this Agreement do not
create any entitlement to have the SEA RSUs or any such benefits transferred to,
or assumed by, another


5



--------------------------------------------------------------------------------




company nor to be exchanged, cashed out or substituted for, in connection with
any corporate transaction affecting the shares of the Company; and
(xi)    if the Participant resides outside the United States or is otherwise
subject to the laws of a country outside the United States:
(A)    the SEA RSUs and the Shares subject to the SEA RSUs, and the income from
and value of same, are not part of normal or expected compensation for any
purpose; and
(B)    neither the Company, the Employer or any member of the Combined Group or
its Affiliates shall be liable for any foreign exchange rate fluctuation between
the Participant's local currency and the United States Dollar that may affect
the value of the SEA RSUs or of any amounts due to the Participant pursuant to
the settlement of the SEA RSUs or the subsequent sale of any Shares acquired
upon settlement.
(e)No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Participant's participation in the Plan, or the Participant's acquisition or
sale of the underlying Shares. The Participant should consult with the
Participant's own personal tax, legal and financial advisors regarding the
Participant's participation in the Plan before taking any action related to the
Plan.
(f)Clawback/Forfeiture.
(i)    Notwithstanding anything to the contrary contained herein, in the event
of a material restatement of the Company's issued financial statements, the
Committee shall review the facts and circumstances underlying the restatement
(including, without limitation any potential wrongdoing by the Participant and
whether the restatement was the result of negligence or intentional or gross
misconduct) and may in its sole discretion direct the Company to (A) cancel all
outstanding SEA RSUs and/or (B) recover all or a portion of any income or gain
realized on the settlement of the SEA RSUs or the subsequent sale of Shares
acquired upon settlement of the SEA RSUs with respect to any fiscal year in
which the Company's financial results are negatively impacted by such
restatement. If the Committee directs the Company to recover any such amount
from the Participant, then the Participant agrees to and shall be required to
repay any such amount to the Company within 30 days after the Company demands
repayment. In addition, if the Company is required by law to include an
additional “clawback” or “forfeiture” provision to outstanding grants, under the
Dodd-Frank Wall Street Reform and Consumer Protection Act or otherwise, then
such clawback or forfeiture provision shall also apply to this Agreement as if
it had been included on the Date of Grant and the Company shall promptly notify
the Participant of such additional provision. In addition, if a Participant has
engaged or is engaged in Detrimental Activity after the Participant's employment
or service with the Company or its subsidiaries has ceased, then the
Participant, within 30 days after written demand by the Company, shall return
any income or gain realized on the settlement of the SEA RSUs or the subsequent
sale of Shares acquired upon settlement of the SEA RSUs.
(ii)    For purposes of this Agreement, “Detrimental Activity” means any of the
following: (i) unauthorized disclosure of any confidential or proprietary
information of the Combined Group, (ii) any activity that would be grounds to
terminate the Participant's employment or service with the Combined Group for
Cause, (iii) whether in writing or orally,


6



--------------------------------------------------------------------------------




maligning, denigrating or disparaging the Combined Group or their respective
predecessors and successors, or any of the current or former directors,
officers, employees, shareholders, partners, members, agents or representatives
of any of the foregoing, with respect to any of their respective past or present
activities, or otherwise publishing (whether in writing or orally) statements
that tend to portray any of the aforementioned persons or entities in an
unfavorable light, or (iv) the breach of any noncompetition, nonsolicitation or
other agreement containing restrictive covenants, with the Combined Group. For
purposes of the preceding sentence the phrase “the Combined Group” shall mean
“any member of the Combined Group or any Affiliate”. Notwithstanding the
foregoing, nothing in this Agreement prohibits the Participant from voluntarily
communicating, without notice to or approval by the Company, with any federal or
state government agency about a potential violation of a federal or state law or
regulation or to participate in investigations, testify in proceedings regarding
the Company's or an Affiliate’s past or future conduct, or engage in any
activities protected under whistle blower statutes. Further, pursuant to the
Defend Trade Secrets Act of 2016, the Participant shall not be held criminally,
or civilly, liable under any federal or state trade secret law for the
disclosure of a trade secret that is made in confidence either directly or
indirectly to a federal, state, or local government official, or an attorney,
for the sole purpose of reporting, or investigating, a violation of law.
Moreover, the Participant may disclose trade secrets in a complaint, or other
document, filed in a lawsuit, or other proceeding, if such filing is made under
seal. Finally, if the Participant files a lawsuit alleging retaliation by the
Company or an Affiliate for reporting a suspected violation of the law, the
Participant may disclose the trade secret to the Participant’s attorney and use
the trade secret in the court proceeding, if the Participant files any document
containing the trade secret under seal and does not disclose the trade secret,
except pursuant to court order.
(g)Waiver. Any right of the Company contained in this Agreement may be waived in
writing by the Committee. No waiver of any right hereunder by any party shall
operate as a waiver of any other right, or as a waiver of the same right with
respect to any subsequent occasion for its exercise, or as a waiver of any right
to damages. No waiver by any party of any breach of this Agreement shall be held
to constitute a waiver of any other breach or a waiver of the continuation of
the same breach.
(h)Notices. Any written notices provided for in this Agreement or the Plan shall
be in writing and shall be deemed sufficiently given if either hand delivered or
if sent by fax or overnight courier, or by postage paid first class mail.
Notices sent by mail shall be deemed received three business days after mailing
but in no event later than the date of actual receipt. Notices shall be
directed, if to the Participant, at the Participant's address indicated by the
Company's records, or if to the Company, at the Company's principal executive
office.
(i)Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.
(j)No Rights to Continued Employment. Nothing in the Plan or in this Agreement
shall be construed as giving the Participant any right to be retained, in any
position, as an employee, consultant or director of the Company or its
Affiliates or shall interfere with or restrict in any way the right of the
Company or its Affiliates, which are hereby expressly reserved, to remove,
terminate or discharge the Participant at any time for any reason whatsoever.
The rights and obligations of the Participant under the terms and conditions of
the Participant's office or


7



--------------------------------------------------------------------------------




employment shall not be affected by this Agreement. The Participant waives all
and any rights to compensation and damages in consequence of the termination of
the Participant's office or employment with any member of the Combined Group or
any of its Affiliates for any reason whatsoever (whether lawfully or unlawfully)
insofar as those rights arise, or may arise, from the Participant's ceasing to
have rights under or the Participant's entitlement to the SEA RSUs under this
Agreement as a result of such termination or from the loss or diminution in
value of such rights or entitlements. In the event of conflict between the terms
of this Section 6(j) and the Participant's terms of employment, this Section
will take precedence.
(k)Beneficiary. In the event of the Participant's death, any Shares that vest
pursuant to Section 3(b) of this Agreement will be issued to the legal
representative of the Participant’s estate.
(l)Successors. The terms of this Agreement shall be binding upon and inure to
the benefit of the Company and its successors and assigns, and of the
Participant and the beneficiaries, legal representatives, executors,
administrators, heirs and successors of the Participant.
(m)Entire Agreement. This Agreement and the Plan contain the entire agreement
and understanding of the parties hereto with respect to the subject matter
contained herein and supersede all prior communications, representations and
negotiations in respect thereto. No change, modification or waiver of any
provision of this Agreement shall be valid unless the same shall be in writing
and signed by the parties hereto, except for any changes permitted without
consent of the Participant in accordance with the Plan.
(n)Governing Law; JURY TRIAL WAIVER.  This Agreement shall be construed and
interpreted in accordance with the laws of the State of Florida without regard
to principles of conflicts of law thereof, or principles of conflicts of laws of
any other jurisdiction which could cause the application of the laws of any
jurisdiction other than the State of Florida. THE PARTIES EXPRESSLY AND
KNOWINGLY WAIVE ANY RIGHT TO A JURY TRIAL IN THE EVENT ANY ACTION ARISING UNDER
OR IN CONNECTION WITH THIS AGREEMENT IS LITIGATED OR HEARD IN ANY COURT.
(o)Data Protection. The Employer, the Company and any Affiliate may collect,
use, process, transfer or disclose the Participant's Personal Information for
the purpose of implementing, administering and managing the Participant's
participation in the Plan, in accordance with the Carnival Corporation & plc
Equity Plans Participant Privacy Notice the Participant previously received.
(The Participant should contact ownership@carnival.com if he or she would like
to receive another copy of this notice.) For example, the Participant's Personal
Information may be directly or indirectly transferred to Equatex AG or any other
third party stock plan service provider as may be selected by the Company, and
any other third parties assisting the Company with the implementation,
administration and management of the Plan.
(p)Insider Trading/Market Abuse Laws. The Participant may be subject to insider
trading restrictions and/or market abuse laws in applicable jurisdictions,
including the United States, the United Kingdom, and the Participant’s country,
which may affect the Participant’s ability to directly or indirectly, for his-
or her- self or a third party, acquire or sell, or attempt to sell, Shares under
the Plan during such times as the Participant is considered to have “inside
information” regarding the Company (as defined by the laws and regulations in
the applicable


8



--------------------------------------------------------------------------------




jurisdiction, including the United States, the United Kingdom, and the
Participant’s country), or may affect the trade in Shares or the trade in rights
to Shares under the Plan. Local insider trading laws and regulations may
prohibit the cancellation or amendment of orders the Participant placed before
the Participant possessed inside information. Furthermore, the Participant could
be prohibited from (i) disclosing the inside information to any third party,
which may include fellow employees (other than on a “need to know” basis) and
(ii) “tipping” third parties or causing them otherwise to buy or sell
securities. Local insider trading laws and regulations may be the same or
different from any Company insider trading policy. The Participant acknowledges
that it is the Participant’s responsibility to be informed of and compliant with
such regulations, and the Participant should speak to the Participant’s personal
advisor on this matter.
(q)Headings. The headings of the Sections hereof are provided for convenience
only and are not to serve as a basis for interpretation or construction, and
shall not constitute a part, of this Agreement.
(r)Language. If the Participant has received this Agreement or any other
document related to the Plan translated into a language other than English and
if the meaning of the translated version is different than the English version,
the English version will control.
(s)Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. The Participant hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or a
third party designated by the Company.
7.    Change in Control. In the event of a Change in Control after the end of
the Performance Cycle but prior to the vesting or settlement of the SEA RSUs,
the level of attainment of the Performance Goals and the number of Earned SEA
RSUs (if any) will be determined and certified by the Committee in the manner
set forth on Exhibit A. If a Change in Control occurs prior to the end of the
Performance Cycle, the Performance Cycle will end on the Accelerated End Date
set forth on Exhibit A and the level of attainment of the Performance Goals and
the number of Earned SEA RSUs (if any) will be determined and certified by the
Committee in the manner set forth on Exhibit A. Any such Earned SEA RSUs will
vest and be settled in accordance with Section 2(b) of this Agreement.
8.    Country-Specific Provisions. The SEA RSUs shall be subject to the
additional terms and conditions set forth in Appendix I to this Agreement for
the Participant's country, if any. Moreover, if the Participant relocates to one
of the countries included in Appendix I, the terms and conditions for such
country will apply to the Participant, to the extent the Company determines that
the application of such terms and conditions is necessary or advisable for legal
or administrative reasons.
9.    Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Participant's participation in the Plan, on the SEA
RSUs and on any Shares acquired under the Plan, to the extent the Company
determines it is necessary or advisable for legal or administrative reasons, and
to require the Participant to sign any additional agreements or undertakings
that may be necessary to accomplish the foregoing.


9



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has executed this Agreement as of the day first
written above.
By:                                         
[Authorized Signatory Name & Title]


10



--------------------------------------------------------------------------------




APPENDIX I


Country Specific Information


TERMS AND CONDITIONS
This Appendix I includes additional terms and conditions that govern the SEA
RSUs granted to the Participant if the Participant resides in one of the
countries listed herein. This Appendix I forms part of the Agreement. These
terms and conditions are in addition to, or if so indicated, in place of, the
terms and conditions in the Agreement.
If the Participant is a citizen or resident of a country other than the one in
which the Participant is currently working, is considered a resident of another
country for local law purposes or transfers employment and/or residency between
countries after the Date of Grant, the Company shall, in its sole discretion,
determine to what extent the additional terms and conditions included herein
will apply to the Participant under these circumstances.
NOTIFICATIONS
This Appendix I also includes information regarding exchange controls,
securities laws and certain other issues of which the Participant should be
aware with respect to the Participant's participation in the Plan. The
information is based on the exchange control, securities laws and other laws in
effect in the respective countries as of December 2018. Such laws are often
complex and change frequently. As a result, the Company strongly recommends that
the Participant not rely on the information noted herein as the only source of
information relating to the consequences of the Participant's participation in
the Plan because the information may be out of date at the time the Participant
vests in the SEA RSUs or when the Participant sells the Shares acquired under
the Plan.
In addition, the information contained herein is general in nature and may not
apply to the Participant's particular situation, and the Company is not in a
position to assure the Participant of any particular result. Accordingly, the
Participant is advised to seek appropriate professional advice as to how the
relevant laws in the Participant's country may apply to the Participant's
situation.
Finally, if the Participant is a citizen or resident of a country other than the
one in which the Participant is currently working, is considered a resident of
another country for local law purposes or transfers employment and/or residency
between countries after the Grant Date, the information contained herein may not
be applicable in the same manner to the Participant.
Capitalized terms not explicitly defined in this Appendix I but defined in the
Agreement or Plan shall have the same definitions as in the Plan and/or the
Agreement.
ALL COUNTRIES OUTSIDE THE UNITED STATES
NOTIFICATIONS
Foreign Asset/Account, Exchange Control and Tax Reporting. The Participant may
be subject to foreign asset/account, exchange control and/or tax reporting
requirements as a result of the acquisition, holding and/or transfer of Shares
or cash (including dividends and the proceeds


11



--------------------------------------------------------------------------------




arising from the sale of Shares) derived from the Participant's participation in
the Plan, to and/or from a brokerage/bank account or legal entity located
outside the Participant's country. The applicable laws of the Participant's
country may require that the Participant report such accounts, assets, the
balances therein, the value thereof and/or the transactions related thereto to
the applicable authorities in such country. The Participant also may be required
to repatriate sale proceeds or other funds received as a result of the
Participant's participation in the Plan to the Participant's country through a
designated bank or broker and/or within a certain time after receipt. The
Participant also may be required to repatriate sale proceeds or other funds
received as a result of the Participant's participation in the Plan to the
Participant's country through a designated bank or broker within a certain time
after receipt. The Participant acknowledges that the Participant is responsible
for ensuring compliance with any applicable foreign asset/account, exchange
control and tax reporting requirements and should consult the Participant's
personal legal advisor on this matter.
GERMANY
NOTIFICATIONS
Exchange Control Information.  Cross-border payments in excess of €12,500
(including transactions made in connection with the sale of securities) must be
reported monthly to the German Federal Bank (Bundesbank). If the Participant
makes or receives a payment in excess of this amount, the Participant must
report the payment to Bundesbank electronically using the “General Statistics
Reporting Portal” (Allgemeines Meldeportal Statistik) available via Bundesbank's
website (www.bundesbank.de).
Foreign Asset/Account Reporting Information. If the Participant's acquisition of
Shares under the Plan leads to a so-called qualified participation at any point
during the calendar year, the Participant will need to report the acquisition
when the Participant files the Participant's tax return for the relevant year. A
qualified participation is attained if (i) the value of the Shares acquired
exceeds EUR 150,000 or (ii) in the unlikely event the Participant holds Shares
exceeding 10% of the of the Company’s Common Stock.
ITALY
TERMS AND CONDITIONS


Plan Document Acknowledgment.  In accepting the SEA RSUs, the Participant
acknowledges that the Participant has received a copy of the Plan and the
Agreement, has reviewed the Plan and the Agreement in their entirety and fully
understands and accepts all provisions of the Plan and the Agreement.
The Participant acknowledges that the Participant has read and specifically and
expressly approve the following sections of the Agreement: Terms and Conditions
of Vesting and Settlement; Termination of Employment or Service with the
Company; Tax Withholding; Nature of Grant; Governing Law; WAIVER OF JURY TRIAL;
and Language.
NOTIFICATIONS


12



--------------------------------------------------------------------------------




Foreign Asset/Account Reporting Information. If the Participant is an Italian
resident and hold investments or financial assets outside Italy (e.g., cash, SEA
RSUs, Shares) during any fiscal year which may generate income taxable in Italy
(or if the Participant is the beneficial owner of such an investment or asset
even if the Participant does not directly hold the investment or asset), the
Participant is required to report such investments or assets on the
Participant's annual tax return for such fiscal year (on UNICO Form, RW
Schedule, or on a special form if the Participant is not required to file a tax
return).


UNITED KINGDOM


TERMS AND CONDITIONS
Tax Withholding. The following provisions supplement the Tax Withholding
provisions in the Agreement.
The Participant agrees that the Participant is liable for all Tax-Related Items
and hereby covenants to pay all such Tax-Related Items as and when requested by
the Company or any Affiliate or by Her Majesty’s Revenue and Customs (“HMRC”)
(or any other tax authority or any other relevant authority). The Participant
also agrees to indemnify and keep indemnified the Company and any Affiliate
against any Tax-Related Items that they are required to pay or withhold or have
paid or will pay on the Participant’s behalf to HMRC (or any other tax authority
or any other relevant authority).
Notwithstanding the foregoing, if the Participant is a director or executive
officer of the Company (within the meaning of Section 13(k) of the Exchange
Act), the Participant understands that he or she may not be able to indemnify
the Company for the amount of any income tax not collected from or paid by the
Participant, in case the indemnification could be considered a loan. In this
case, the income tax not collected or paid may constitute a benefit to the
Participant on which additional income tax and National Insurance contributions
may be payable. The Participant will be responsible for reporting and paying any
income tax due on this additional benefit directly to HMRC under the
self-assessment regime and for paying the Company or the Employer, as
applicable, for the value of any employee National Insurance contributions due
on this additional benefit, which the Company or the Employer may recover from
the Participant by any of the means referred to in this Agreement.
In addition, the Participant agrees that the Company and/or the Employer may
calculate the income tax to be withheld and accounted for by reference to the
maximum applicable rates, without prejudice to any right the Participant may
have to recover any overpayment from HMRC or any applicable tax authority.


13



--------------------------------------------------------------------------------




EXHIBIT A


TSR Performance Schedule




[PERFORMANCE CRITERIA FOR GRANT]




14

